Name: Commission Regulation (EC) No 1503/97 of 29 July 1997 amending Regulation (EEC) No 2836/93 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the management of the regional base areas
 Type: Regulation
 Subject Matter: agricultural policy;  farming systems;  agricultural structures and production;  economic policy;  cooperation policy
 Date Published: nan

 Avis juridique important|31997R1503Commission Regulation (EC) No 1503/97 of 29 July 1997 amending Regulation (EEC) No 2836/93 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the management of the regional base areas Official Journal L 202 , 30/07/1997 P. 0048 - 0049COMMISSION REGULATION (EC) No 1503/97 of 29 July 1997 amending Regulation (EEC) No 2836/93 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the management of the regional base areasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support scheme for producers of certain arable crops (1), as last amended by Regulation (EC) No 1422/97 (2), and in particular Article 12 thereof,Whereas certain regulations in the arable crop sectors to which Commission Regulation (EEC) No 2836/93 of 18 October 1993 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 of the regional base areas (3), as amended by Regulation (EC) No 904/94 (4), refers have been repealed or amended several times; whereas, for the sake of clarity and rationality, certain amendments should be made;Whereas, for the 1997/98 marketing year, the date by which the Member States must notify the Commission of their choice as regards the exercise of the option referred to in Article 2 (7) of Regulation (EEC) No 1765/92, has been postponed to 15 September 1997; whereas, as a result, the dates for the determination and communication to the Commission of the percentage by which the base areas have been exceeded normally set at 15 and 30 September respectively should be postponed temporarily;Whereas Article 2 (7) of Regulation (EEC) No 1765/92 allows Member States which have chosen to establish one or more national base areas to subdivide each of those into sub-base areas; whereas, to that end, the minimum size of those sub-base areas should be defined whilst ensuring effective application of the penalty system and taking account of the specific situation in Scotland;Whereas, as a result of the transition from the planned economy system to a market economy, the new German LÃ ¤nder benefit from a transitional measure in the form of a temporary and degressive extension of their base areas; whereas that transitional measure is laid down in Commission Regulation (EC) No 1763/96 (5); whereas that temporary extension should not be included in the event of the establishment of a national base area for the whole of Germany; whereas it is therefore necessary to make certain adjustments in calculating any overrun of that base area;Whereas, to ensure the necessary transparency and effective administration of the penalty system, the information which the Member States must communicate to the Commission should be specified;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2836/93 is hereby amended as follows:1. in Article 1 (1), the reference to 'Regulation (EEC) No 845/93` is replaced by a reference to 'Commission Regulation (EEC) No 1098/94 (*),(*) OJ No L 121, 12. 5. 1994, p. 12.`;2. in Article 1, paragraphs 3 and 4 are replaced by the following:'3. The sum of the areas for which applications have been submitted, adjusted in accordance with paragraph 2, shall be increased by the areas sown with arable crops within the meaning of Regulation (EEC) No 1765/92, used to support an application for aid pursuant to Council Regulation (EEC) No 805/68 (*).4. If the base area is found to have been exceeded the Member State shall, by 15 September at the latest, determine to two decimal places the percentage by which it has been exceeded.The percentage thus determined shall be used to calculate the proportional reduction in the area eligible for the compensatory payment, in accordance with the first indent of Article 2 (6) of Regulation (EEC) No 1765/92.In cases as referred to in the second indent of Article 2 (6) of Regulation (EEC) No 1765/92, the percentage by which the base area has been exceeded shall be calculated, to one decimal place, by deducting 85 % of the areas set aside under the voluntary set aside carried out in accordance with Article 7 (6). This shall be added to the compulsory set-aside percentage applicable to the holding in question.The Member State shall inform the Commission without delay and not later than 30 September. In addition, the Member State shall notify producers as soon as it appears possible that the base area will be exceeded.For the 1997/98 marketing year and notwithstanding the first and fourth subparagraphs, the dates of 15 and 30 September shall be postponed to 10 and 15 October 1997 respectively.(*) OJ No L 148, 28. 6. 1968, p. 24.`;3. in Article 3, the references to 'Regulation (EEC) No 2293/92` and 'Regulation (EEC) No 2595/93` are replaced by references to 'Commission Regulation (EC) No 762/94 (*)` and 'Commission Regulation (EC) No 1870/95 (**)(*) OJ No L 90, 7. 4. 1994, p. 8.(**) OJ No L 179, 29. 7. 1995, p. 40.;`, respectively,4. the following Articles 3a, 3b and 3c are added:'Article 3aFor the purposes of the application of Article 2 (7) of Regulation (EEC) No 1765/92,(a) "national base area" shall mean a regional base area within the meaning of Article 2 (2) of Regulation (EEC) No 1765/92 which covers a Member State;(b) "sub-base area" shall mean a subdivision of the aforementioned national base area which may not be lower than level 2 of the Nomenclature of Territorial Units for Statistical Purposes (NUTS).For the purposes of the application of this paragraph, less-favoured areas and non-less-favoured areas in Scotland, as defined in accordance with the procedure pursuant to Council Regulation (EC) No 950/97 (*), may be deemed to be sub-base areas.Article 3bWhere Germany decides to apply the possibility referred to in Article 2 (7) of Regulation (EEC) No 1765/92, the national base area shall be established without taking account of the areas temporarily allocated to the new German LÃ ¤nder as listed in the Annex to Commission Regulation (EC) No 1763/96 (**).Where it is established that the national base area has been exceeded, the sum of the areas for which applications have been lodged in the new LÃ ¤nder shall be reduced by an area equal to the areas temporarily allocated where that sum exceeds 3 740 100 ha, i. e. the area initially allocated to the new LÃ ¤nder. However, such a reduction may not lead to an area less than 3 740 100 ha being taken into account.Any shortfall in the national base area shall be reallocated to the new LÃ ¤nder to reduce the penalty referred to in Article 2 (1) of Regulation (EC) No 1763/96.Article 3cMember States shall communicate to the Commission no later than 15 May of the marketing year preceding that in respect of which the compensatory payment is applied for, the following information:(a) the national base area to be subdivided;(b) the sub-base areas (number, name and area);(c) the detailed rules for concentrating penalties;(d) proof of notification of producers.However, for the 1997/98 marketing year, that date shall be postponed to 15 September 1997.(*) OJ No L 142, 2. 6. 1997, p. 1.(**) OJ No L 231, 12. 9. 1996, p. 8.`Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 181, 1. 7. 1992, p. 12.(2) OJ No L 196, 24. 7. 1997, p. 18.(3) OJ No L 260, 19. 10. 1993, p. 3.(4) OJ No L 105, 26. 4. 1994, p. 3.(5) OJ No L 231, 12. 9. 1996, p. 8.